Citation Nr: 0411005	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by recurrent hand and finger pain, claimed as pain in both hands.  

2.  Entitlement to service connection for claimed hemorrhoids.  

3.  Entitlement to service connection for a claimed left knee 
condition.  

4.  Entitlement to a higher initial rating for the service-
connected sacroiliac syndrome, claimed as a back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1980 to August 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO.  That decision 
assigned an initial 10 percent evaluation for the service-
connected sacroiliac syndrome, effective on September 1, 2001.  

In a September 2002 RO decision, the veteran was denied 
entitlement to service connection for a right knee condition.  
However, this issue is not in appellate status.  It is referred to 
the RO for appropriate action.  

The veteran offered testimony before the undersigned Veterans Law 
Judge at hearing held in September 2003.  

The veteran's claim for a higher initial rating for the service-
connected sacroiliac syndrome and the claims of service connection 
for hemorrhoids and a left knee condition are being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the RO.  

2.  The veteran's bilateral hand and finger disability manifested 
by pain and swelling are shown as likely as not to have its 
clinical onset during his extensive period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by pain and swelling in the fingers and 
hands is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  It is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  

In this case, the RO has made reasonable efforts to assist the 
veteran in obtaining evidence for his claim, to include requesting 
VA medical records.  

The RO has also sought and obtained an examination regarding the 
issue at hand.  Additionally, the RO has provided the veteran with 
the opportunity for a hearing, but he declined.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is specifically to inform the claimant 
and the claimant's representative of which portion of the evidence 
is to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  

In letters dated in September 2001 and 2002, the RO informed the 
veteran of what evidence was needed from him, what he could do to 
help with his claim, and what specifically VA would do to assist 
him.  Thus, in the Board's opinion, the RO has notified the 
veteran of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

As to its duty to assist, the RO also made reasonable efforts to 
assist the veteran in obtaining evidence for his claim, to include 
requesting all VA medical records to which he had referred.  

The RO also obtained a VA examination for the veteran in November 
2001 and scheduled the veteran for a hearing that was completed in 
September 2003.  The Board is unaware of any additional evidence 
that is available in connection with this appeal.  

The Board concludes that VA met its duty to assist in obtaining 
medical records and other evidence necessary to substantiate the 
veteran's claim.  Therefore, the facts relevant to the veteran's 
claim have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  To the 
extent that the action taken hereinbelow is favorable to the 
veteran, any defect in this case must be considered harmless.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).  

A careful review of the record shows that the veteran reported 
that he had been treated during service in June 2001 for 
complaints of hand pain, stiffness and swelling.  

In November 2001, the veteran was examined for VA purposes.  The 
examiner observed "slight swelling in the middle and index fingers 
of both hands."  X-ray studies taken at this time were reported as 
"normal."  The examiner's diagnosis was that of recurrent 
bilateral hand and finger pain and swelling with hand use.  

The Board notes that, while his service medical records are 
negative for any complaints, treatment or diagnoses of pain, 
swelling, or trauma to the hands or fingers, the veteran is 
competent to testify to his in-service injuries from keyboard work 
and other manual labor.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993) (where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence is 
competent; only evidence proceeding from a medically authoritative 
source is competent on medical questions).  

In his September 2003 hearing, the veteran testified that he was 
employed as a security engineer and noted past employment in 
communications.  His work required him to carry heavy equipment 
from airplanes with exposure to extreme weather, as well as, 
perform technical tasks that required fine motor skills, such as 
computer work, typing, and equipment setup.  The veteran testified 
that his bilateral hand and finger pain with swelling and 
stiffness dated back to midway in his military career.  

He testified that, when he sought medical attention for his 
hand/fingers condition, he was told to use aspirin or anti-
inflammatory drugs to relieve the pain and reduce swelling.  The 
veteran stated that he had inflammation that prevented him from 
bending his fingers and from typing for prolonged periods of time.  

Given the nature of the complaints and findings in service and 
shortly thereafter, the Board finds the evidentiary record in this 
case to be in relative equipoise in showing that the veteran as 
likely as not has current disability that had its clinical onset 
in service.  

Accordingly, by extending the benefit of the doubt to the veteran, 
service connection for a disability manifested by bilateral hand 
and finger pain and swelling is warranted.  



ORDER

Service connection for a disability manifested by bilateral hand 
and finger pain and swelling is granted.  



REMAND

In the veteran's September 2003 hearing, he reported receiving 
treatment from his employer's healthcare provider for hemorrhoid, 
left knee and back conditions.  However, there is no record of 
this treatment in the veteran's claims folder.  VA is required to 
seek all relevant treatment records.  38 U.S.C.A. § 5103A (West 
2002).  

Also, the veteran has a 10 percent rating for the service-
connected sacroiliac syndrome rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

In his hearing testimony, the veteran reported constant pain in 
the low back with occasional back spasms that require rest to 
alleviate pain.  On a scale of 1 to 10 with 1 being the least 
painful and 10 being the most painful, the veteran rated his 
constant pain a 3 to 4 with pain intensified to a rating of  8 or 
9.  The veteran reported that his increased pain limited his 
ability to function normally on the job.  The veteran reported 
treating his back pain with prescription medication and rest.  

During the pendency of this appeal, regulatory changes amended the 
rating criteria for evaluating intevertebral disc syndrome.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  This amendment was 
effective on September 23, 2002.  Id.  

Also, regulatory changes have amended the rating criteria for 
evaluating back disabilities in general and have re-classified the 
Diagnostic Code for the previously amended intervertebral disc 
syndrome criteria.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  This amendment was effective on September 26, 2003.  Id.  

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).  

Therefore, the RO must address the veteran's claims for increase, 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations for back disabilities.    

Although the veteran has been provided a VA examination in 
September 2003 to evaluate the severity of his service-connected 
disability, further examination is indicated in order to address 
the provisions of the various rating criteria.  

Additionally, the record contains medical evidence of current 
disabilities to include a recurrent hemorrhoid condition and a 
left knee disorder.  The veteran's service medical records 
document his complaints of bloody stools and left knee pain.  His 
medical records also reflect pertinent medical treatment and 
diagnoses of chondromalacia patella and proctitis.  Further, the 
veteran has testified to a continuity of symptomatology with 
respect to his claimed disabilities.  

In this case, further development is necessary to assist the 
veteran in substantiating his service connection claims.  

VA is required to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Finally, the Board notes that the RO must ensure that the mandates 
of VCAA have been met prior to returning the case for the purpose 
of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

2.  The RO should take the necessary steps to obtain medical 
treatment records for the veteran's back, left knee and hemorrhoid 
disabilities from the White House Medical Unit, Washington, DC, 
20500.  If these records cannot be obtained and there is no 
affirmative evidence that they do not exist, the RO should inform 
the veteran of the records that we were unable to obtain, 
including what efforts were made to obtain them.  Also, inform the 
veteran that VA will proceed to decide his appeal without these 
records unless he is able to submit them.  An appropriate period 
of time within which to respond should be afforded.  

3.  The veteran should be afforded a VA examination to determine 
the current severity of his service-connected back disability.  
The entire claims file must be made available to the physician(s) 
designated to examine the veteran, and the examination report 
should include discussion of the veteran's documented medical 
history and assertions.  All indicated tests and studies should be 
accomplished, and all clinical findings should be reported in 
detail and correlated to a specific diagnosis.  The examiner(s) 
should describe all symptoms of the veteran's low back 
disabilities.  All signs and symptoms of the sacroiliac joint and 
lumbar spine disability should be described in detail, such as 
range of motion in degrees, objective evidence of pain, 
neurological signs of disc disease, etc.  All limitation of 
function must be identified.  If there is no pain, no limitation 
of motion and/or no limitation of function, such facts must be 
noted in the report.  All signs and symptoms necessary for rating 
any spine disorder under the old and new rating criteria should be 
reported in detail.  

4.  The veteran should be afforded the appropriate VA examinations 
in order to ascertain the current nature of the claimed hemorrhoid 
and left knee conditions.  The examination report, or an addendum 
to the report, should reflect whether the examiner undertook a 
review of the claims folder.  All indicated testing should be 
performed.  Based on his/her review of the case, the examiner 
should render an opinion as to whether it is at least as likely as 
not (50 percent probability or more) that the veteran currently 
has an acquired left knee or hemorrhoid disability due to disease 
or injury in service.  The rationale for all opinions expressed 
and conclusions reached should be set forth.  

5.  Following completion of the development requested hereinabove, 
the RO should undertake to review the veteran's claim for increase 
in light of the applicable rating criteria.  If any benefit on 
appeal remains denied, the veteran and his representative should 
be provided with a Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence, and 
discussion of all pertinent regulations, including regulations 
implementing the VCAA the old and the amended rating criteria for 
rating criteria for spine disabilities and skin diseases.  They 
should be given a reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                    
______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



